DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 19 recites “the inner oxide layer comprises the lower conductive layer of the first bit line and a silicon oxide layer contacting the direct contact.” However, as per the Specification, the bit line BL (comprising layers 130, 132, and 134) are all conductive and do not include an oxide as required by the “inner oxide layer.”  Instead, only the inner oxide layer 140 has an oxide material.  As is known in the art, an oxide material, especially as described in the Specification, would not be conductive under normal circumstances.  Therefore, the conductive layer 130 being an oxide layer is not enabled by the Specification.
Therefore, claim 19 is rejected under 35 USC 112(a).  Appropriate correction is required.
For the purposes of Examination, Claim 19 will be interpreted such that the “inner oxide layer” does not technically require only oxide materials, and can include other materials. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20190096890 A1, hereinafter Lee).
With regards to claim 1, Lee discloses an integrated circuit device (FIGS. 1-3F) comprising: 
a substrate (substrate 110) comprising a plurality of active regions; (See FIG. 2, showing the active regions between isolation regions 120) 
a bit line (bit line 140 including conductive layer 143) extending on the substrate in a first direction; (first direction is in the “X direction”)
a direct contact (direct contact DC) connected between a first active region among the plurality of active regions and the bit line; 
an inner oxide layer (bottom half of silicon oxide 151 up to top surface of direct contact DC) contacting a sidewall of the direct contact; (See FIG. 2) and 
a carbon-containing oxide layer (top half of carbon doped silicon oxide 151) extending on a sidewall of the bit line in a second direction (Z direction) perpendicular to the first direction, the carbon-containing oxide layer contacting the sidewall of the bit line. (See FIG. 2)  

With regards to claim 2, Lee discloses the device of claim 1, further comprising a contact plug (buried contact BC) connected to a second active region adjacent to the first active region among the plurality of active regions, the contact plug extending on the substrate in the second direction, (second direction is Z direction) and a gap fill insulating pattern (second spacer 152) provided between a lower portion of the contact plug and the direct contact, wherein the inner oxide layer comprises a first portion provided between the direct contact and the gap fill insulating pattern, (See FIG. 2) and the carbon-containing oxide layer comprises a protrusion protruding outward from the bit line at a higher level than a top surface of the gap fill insulating pattern in the second direction.  (See FIG. 2, where the protrusion of the second half of oxide spacer 151 in the Z direction is higher than the spacer 152) 

With regards to claim 3, Lee discloses the device of claim 1, further comprising a gap fill insulating pattern (second spacer 152) that covers a sidewall of the contact plug, 40wherein at least a portion of each of the inner oxide layer and the carbon-containing oxide layer is provided between the direct contact and the gap fill insulating pattern.  (See FIG. 2) 

With regards to claim 4, Lee discloses the device of claim 1, further comprising a contact plug (buried contact BC) connected to a second active region adjacent to the first active region among the plurality of active regions, the contact plug extending on the substrate in the second direction, (Z direction) and a gap fill insulating pattern (second spacer 152 and third spacer 153) provided between a lower portion of the contact plug and the direct contact, wherein the inner oxide layer is spaced apart from the contact plug with the gap fill insulating pattern therebetween, (See FIG. 2) and the carbon-containing oxide layer comprises a first portion provided between the direct contact and the gap fill insulating pattern and a second portion contacting the direct contact.  (See FIG. 2)

With regards to claim 5, Lee discloses the device of claim 1, further comprising a gap fill insulating pattern (second spacer 152) covering a sidewall of the contact plug, wherein the inner oxide layer comprises a first portion provided between the direct contact and the gap fill insulating pattern, (See FIG. 2) and wherein the carbon-containing oxide layer is not provided between the direct contact and the gap fill insulating pattern. (See FIG. 2)  

With regards to claim 6, Lee discloses the device of claim 1, further comprising a contact plug (buried contact BC) connected to a second active region adjacent to the first active region among the plurality of active regions, the contact plug extending on the substrate in the second direction, (Z direction) a gap fill insulating pattern (second spacer 152) provided between a lower portion of the contact plug and the direct contact, (See FIG. 2) and 41an outer insulating spacer (fourth spacer 154) covering the sidewall of the bit line on the gap fill insulating pattern, wherein the inner oxide layer comprises a first portion (middle bottom portion of spacer 151) provided between the direct contact and the gap fill insulating pattern (See FIG. 2) and a second portion (bottom portion of 151) contacting the direct contact, and the carbon-containing oxide layer is spaced apart from the contact plug with the outer insulating spacer therebetween.  (See FIG. 2) 

With regards to claim 7, Lee discloses the device of claim 1, further comprising a gap fill insulating pattern (second spacer 152) contacting the inner oxide layer, (See FIG. 2) the gap fill insulating pattern facing the direct contact with the inner oxide layer therebetween, (See FIG. 2, where the bottom of spacer 151 is between the DC and the spacer 152) and an outer insulating spacer (fourth spacer 154) covering the sidewall of the bit line on the gap fill insulating pattern, wherein the carbon-containing oxide layer comprises a protrusion (uppermost portion of the spacer 151) protruding toward the outer insulating spacer at a higher level than the top surface of the gap fill insulating pattern in the second direction.  (See FIG. 2) 

With regards to claim 8, Lee discloses the device of claim 1, further comprising an outer insulating spacer (fourth spacer 154) extending in the second direction to cover the sidewall of the bit line on the inner oxide layer, the outer insulating spacer being apart from the inner oxide layer, (See FIG. 2) and an intermediate insulating spacer (third spacer 153) provided between the inner oxide layer and the outer insulating spacer to cover the sidewall of the bit line, wherein the carbon-containing oxide layer comprises a protrusion protruding toward the outer insulating spacer provided between the bit line and the outer insulating spacer, and the protrusion contacts a bottom surface of the intermediate insulating spacer.  (See FIG. 2, showing the protrusion and the contacting of the top half of the spacer 151 with the “bottom” of third spacer 153) 

With regards to claim 9, Lee discloses the device of claim 1, further comprising an outer insulating spacer (fourth spacer 154) extending in the second direction to cover the sidewall of the bit line on the inner oxide layer, the outer insulating spacer being apart from the inner oxide layer, (See FIG. 2) and an intermediate insulating spacer  (third spacer 153) provided between the inner oxide layer and the outer insulating spacer to cover the sidewall of the bit line, (See FIG. 2, showing the placement of the spacer 153) wherein the carbon-containing oxide layer comprises a first portion (top half portion of spacer 151 directly contacting top half of bit line 143) provided between the bit line and the intermediate insulating spacer, a second portion (second portion directly below first portion which contacts bottom half of spacer 151, i.e. inner oxide layer) integrally connected to the first portion and contacting the sidewall of the inner oxide layer, and a third portion (top portion of spacer 151 above first portion) integrally connected to the first portion and contacting a bottom surface of the intermediate insulating spacer.  (See FIG. 2) 

With regards to claim 10, Lee discloses the device of claim 1, wherein, in the second direction, an uppermost surface of the inner oxide layer is on an identical level to an uppermost surface of the direct contact, (See FIG 2, where the uppermost surface of the bottom portion of spacer 151 is on an identical level as the direct contact) wherein the direct contact comprises a doped polysilicon layer, (Paragraph [0043]: “the direct contact DC may include the same material as the first conductive layer 141. For example, the direct contact DC may include polysilicon…”) the inner oxide layer comprises a silicon oxide layer, and the carbon-containing oxide layer comprises an SiOC layer.  (Paragraph [0059]: “the first spacer 151 may include carbon-doped silicon oxide (SiOC).”) 

With regards to claim 11, Lee discloses the device of claim 1, further comprising an outer insulating spacer (fourth spacer 154) extending in the second direction to cover the sidewall of the bit line on the inner oxide layer, the outer insulating spacer being apart from the inner oxide layer, (See FIG. 2) and an intermediate insulating spacer (third spacer 153) provided between the inner oxide layer and the outer insulating spacer to cover the sidewall of the bit line, wherein the intermediate insulating spacer comprises a silicon oxide layer, an air spacer, or a combination thereof.  (Paragraph [0065]: “For example, the third spacer 153 may include silicon oxide.” See FIG 2) 

With regards to claim 12, Lee discloses an integrated circuit device (FIGS. 1-3F) comprising: 
a substrate (substrate 110) comprising a plurality of active regions; (active regions defined between insulating layers 120) 
a plurality of bit lines (bit lines 140 including conductive material 143) spaced apart from each other on the substrate in a first direction, (X direction) the plurality of bit lines extending in a second direction (Y direction) crossing the first direction; (See FIG. 2) 
a direct contact (direct contact DC) connected provided between a first active region among the plurality of active regions and a first bit line among the plurality of bit lines; (See FIG. 2) 
a contact plug (buried contact BC) connected to a second active region adjacent to the first active region among the plurality of active regions, the contact plug extending on the substrate in a third direction (Z direction) perpendicular to the first direction and the second direction; (See FIG 2) and 
a spacer structure provided between the first bit line and the contact plug, wherein the spacer structure comprises: 
an inner oxide layer (bottom half of silicon oxide 151 up to bottom surface of conductive layer 142) contacting a sidewall of the direct contact; (See FIG. 2) and 
a carbon-containing oxide layer (top half of carbon doped silicon oxide 151) extending on a sidewall of the bit line in the third direction (Z direction), the carbon-containing oxide layer in direct contact with the sidewall of the bit line. (See FIG. 2)  

With regards to claim 13, Lee discloses the device of claim 12, wherein a portion of the inner oxide layer overlaps a portion of the carbon-containing oxide layer in the third direction.  (See FIG. 2) 

With regards to claim 14, Lee discloses the device of claim 12, wherein each of the plurality of bit lines comprises a lower conductive layer (conductive layer 142) comprising a doped polysilicon layer and an upper conductive layer (conductive layer 143) comprising a metal, (Paragraph [0039]: “each of the first conductive layer 141, the second conductive layer 142 and the third conductive layer 143 may include polysilicon, TiN, TiSiN, tungsten, tungsten silicide, or a combination thereof.” Therefore, the layer 142 can comprise doped polysilicon and the layer 143 can comprise tungsten.) the inner oxide layer contacts the lower conductive layer of the first bit line, and the carbon-containing oxide layer contacts the upper conductive layer of the first bit line.  (See FIG. 2) 

With regards to claim 15, Lee discloses the device of claim 12, wherein the spacer structure further comprises a gap fill insulating pattern (second spacer 152) provided between a lower portion of the contact plug and the direct contact, wherein the inner oxide layer comprises a first portion provided between the direct contact and the gap fill insulating pattern, (See FIG. 2) and the carbon-containing oxide layer comprises a protrusion protruding outward from the bit line at a higher level than a top surface of the gap fill insulating pattern in the third direction.  (See FIG. 2, where the top of the upper portion of the first spacer 151 extends further than the spacer 152)

With regards to claim 16, Lee discloses the device of claim 12, wherein the spacer structure further comprises a gap fill insulating pattern (second spacer 152 and spacer 153) provided between a lower portion of the contact plug and the direct contact, and each of the inner oxide layer and the carbon-containing oxide layer comprises a first portion provided between the direct contact and the gap fill insulating pattern.  (See FIG. 2) 

With regards to claim 17, Lee discloses the device of claim 12, wherein the spacer structure further comprises a gap fill insulating pattern (second spacer 152) provided between a lower portion of the contact plug and the direct contact, the inner oxide layer comprises a first portion provided between the direct contact and the gap fill insulating pattern, and wherein the carbon-containing oxide layer is not provided between the direct contact and the gap fill insulating pattern.  (See FIG. 2) 

With regards to claim 182, Lee discloses the device of claim 12, wherein the spacer structure further comprises: 
an outer insulating spacer (fourth spacer 154) extending in the third direction to cover the sidewall of the first bit line on the inner oxide layer, the outer insulating spacer being apart from the inner oxide layer, (See FIG. 2) and 45an intermediate insulating spacer (spacer 153) provided between the inner oxide layer and the outer insulating spacer to cover the sidewall of the first bit line, (See FIG. 2) wherein the intermediate insulating spacer comprises a silicon oxide layer, an air spacer, or a combination thereof.  (Paragraph [0065]: “For example, the third spacer 153 may include silicon oxide.”) 

With regards to claim 19, Lee discloses the device of claim 12, wherein each of the plurality of bit lines comprises a lower conductive layer comprising a doped polysilicon layer and an upper conductive layer comprising a metal, (Paragraph [0039]: “For example, each of the first conductive layer 141, the second conductive layer 142 and the third conductive layer 143 may include polysilicon, TiN, TiSiN, tungsten, tungsten silicide, or a combination thereof.”) the direct contact comprises a doped polysilicon layer, (Paragraph [0043]: “For example, the direct contact DC may include polysilicon.”) the inner oxide layer comprises the lower conductive layer of the first bit line and a silicon oxide layer contacting the direct contact, (Paragraph [0059]: “The first spacer 151 may include, for example, carbon-doped silicon oxide (SiOC).” See also FIG. 2, where the inner oxide layer also includes a portion of the layer 142) and the carbon-containing oxide layer comprises an SiOC layer contacting the upper conductive layer of the first bit line.  (Paragraph [0059]: “The first spacer 151 may include, for example, carbon-doped silicon oxide (SiOC).” See also FIG. 2)

With regards to claim 20, Lee discloses an integrated circuit device (FIGS. 1-3F) comprising: 
a substrate (substrate 110) comprising a plurality of active regions spaced apart from each other; (active regions each defined by the insulating layers 120) 
a first bit line (left-most layer 142-143 in FIG. 2) and a second bit line (right most layers 141-143 in FIG. 2) spaced apart from each other on the substrate in a first direction, (X direction) the first bit line and the second bit line extending in a second direction (Y direction) crossing the first direction; (See FIG. 2) 
a plurality of contact plugs (buried contacts BC) arranged in a row between the first bit line and the second bit line in the second direction; 
a plurality of insulating fences (capping pattern 144)  provided respectively between the plurality of contact plugs; (See FIG. 2) 
a direct contact (direct contact DC) connected between a first active region among the plurality of active regions and the first bit line; (See FIG. 2) and 
46a spacer structure provided between the first bit line and the contact plug, wherein the spacer structure comprises: 
an inner oxide layer (bottom half of silicon oxide 151 up to bottom surface of conductive layer 142) contacting a sidewall of the direct contact, the inner oxide layer comprising a silicon oxide layer; (Paragraph [0059]: “The first spacer 151 may include, for example, carbon-doped silicon oxide (SiOC).”) and 
an SiOC layer (top half of layer 151, Paragraph [0059]: “The first spacer 151 may include, for example, carbon-doped silicon oxide (SiOC).”) extending on a sidewall of the first bit line in a third direction, (Z direction) the SiOC layer contacting the sidewall of the first bit line. (See FIG. 2) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812